Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ELECTION
Applicant’s election of invention(s) in the reply filed on 12/30/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim(s) 7-11 & 14-16 have been cancelled.  
This application is in condition for allowance except for the presence of claims 7-11 & 14-16 directed to invention(s) non-elected without traverse.  Accordingly, claims 7-11 & 14-16 have been cancelled.
Claim(s) 1, 3, 5-7, 2-13 & 17 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With regard to Vollbarth (9,683,630), this reference(s) is not capable of connecting a conveyance belt(s) with a conveyance element via the insert.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651